COURT OF CHANCERY
                                             OF THE
                                      STATE OF DELAWARE

TAMIKA R. MONTGOMERY-REEVES                                         Leonard Williams Justice Center
       VICE CHANCELLOR                                               500 N. King Street, Suite 11400
                                                                    Wilmington, Delaware 19801-3734

                                Date Submitted: May 23, 2018
                                Date Decided: August 20, 2018




      William P. Brady, Esquire                Ms. Robin D. Matthews-Wright
      Nichole Whetham Warner, Esquire          15 Ryan Ave.
      The Brady Law Firm                       New Castle, DE 19720
      240 N. James Street, Suite 106
      Wilmington, DE 19804

      Charles Gruver III, P.A., Esquire
      724 Yorklyn Road, Suite 315
      Hockessin, DE 19707

            RE:     In the Matter of the Estate of Georgianna Dodd
                    Civil Action No. 11931-VCMR

     Dear Counsel and Parties:

            This letter opinion addresses the issues raised by the parties during the April

     20, 2018 trial and in the parties’ post-trial filings, namely, whether the 1980 Last

     Will and Testament of Georgianna Dodd (the “Will”) was a valid will, whether

     Georgianna Dodd (“Dodd”) revoked the Will, and whether this Court should grant

     Petitioner’s request for attorney’s fees. The facts in this opinion reflect my findings

     based on admitted allegations in the pleadings, trial testimony, and twenty-two trial
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 2 of 24

exhibits. 1 For the reasons set forth below, I conclude that Dodd’s Will was valid,

but that she revoked the Will prior to her death, and I deny Petitioner’s request for

attorney’s fees.

I.    BACKGROUND
      In 1980, shortly after her husband passed away, Georgianna Dodd met with

an attorney to make her Will.2 On August 6, 1980, she executed the Will.3 Three

witnesses also signed the Will, and a notarized affidavit is attached to the Will. 4

      At the time she signed the Will, Dodd had two children, Olivia Matthews and

Respondent Albert Matthews. 5 Under the terms of the Will, Dodd’s estate would

pass to Olivia, and if Olivia predeceased Dodd, then the estate would pass to Olivia’s

children,     Petitioner   Cheryl    Matthews-Johnson         and    Respondent       Robin




1
      Citations to the trial transcript are in the form “Tr. # (X)” with “X” representing the
      surname of the speaker. Joint trial exhibits are cited as “JX #.” Citations to the
      parties’ briefs are to their post-trial briefs.
2
      Tr. 33:23-34:19 (Matthews-Johnson).
3
      JX 1.
4
      Id.
5
      Tr. 25:19-26:12 (Matthews-Johnson). To avoid confusion, I refer to the family
      members of Georgianna Dodd by their first names. No disrespect is intended.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 3 of 24

Matthews-Wright. 6 Dodd explicitly excluded her son Albert and her stepdaughter

Mary Ann Griffin from receiving any portion of her estate.7

      Dodd’s primary asset was her home at 15 Ryan Avenue, New Castle,

Delaware (the “Property”). 8 She had lived there for decades,9 and her adult children

and grandchildren resided there with her, off and on, through the years. 10

      By 2005, twenty-five years after Dodd executed the Will, her health had

declined and she resided at Parkview, a nursing home. 11          She suffered from

dementia, hypertension, and osteoarthritis. 12 Dodd’s son Albert filed a petition for

guardianship of Dodd, 13 and Dodd’s granddaughters Cheryl and Robin filed a cross-




6
      JX 1, at 1. Olivia predeceased Dodd in July 2005. Pet’r’s Mem. 2 n.3.
7
      Id. at 2.
8
      See JX 3 (Inventory of Dodd estate); JX 8 (Amended Inventory of Dodd estate).
9
      See Tr. 64:8-10 (Matthews-Johnson).
10
      See Tr. 24:21-25:11, 64:8-12, 64:16-18 (Matthews-Johnson); Tr. 126:16-128:8
      (Matthews-Wright); Tr. 163:10-24 (Matthews).
11
      Tr. 31:16-21 (Matthews-Johnson).
12
      JX 11 (Affidavit of Dr. Aurigemma).
13
      Id.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 4 of 24

petition for guardianship. 14 Robin and Cheryl included a copy of the Will as an

exhibit to their cross-petition. 15 Cheryl later withdrew from the cross-petition, 16 and

Robin was appointed guardian. 17 Cheryl and Robin continued to live at the Property

while Dodd resided at Parkview. 18

      In September 2013, Dodd passed away. 19 No action was taken with regard to

Dodd’s estate until June 24, 2014, when Robin filed the Petition for Authority to Act

as Personal Representative for the Dodd estate. 20 In this petition, Robin stated that

Dodd had no will,21 listed Albert and herself as the only surviving relatives of Dodd,

and omitted Cheryl from the list of surviving relatives. 22 Robin also filed an




14
      JX 12. Olivia was not able to seek guardianship of her mother due to her own health
      issues at the time. Pet’r’s Mem. 2 n.3.
15
      Id. at Ex. B.
16
      JX 16, at 1.
17
      JX 18, at 1.
18
      See supra note 10.
19
      JX 2, at 1.
20
      JX 2.
21
      Id. at 1.
22
      Id. at 2.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 5 of 24

Inventory of the Dodd estate that same day. 23 In that Inventory, Robin stated that

the Property “[p]asses to Robin” only. 24

      Cheryl was unaware that Robin had opened the Dodd estate. 25             Cheryl

discovered in June 2015 that the estate had been opened, and closed, in 2014. 26 On

June 20, 2015, Cheryl sent a letter to the Register of Wills explaining that the estate

had been improperly distributed to Robin alone and that Dodd had a will at the time

of her death.27 In response, the Register of Wills sent a letter to Robin instructing

her to amend the inventory of the Dodd estate by including Albert and “all lineal

descendants of [Dodd’s] other children.” 28

      On August 11, 2015, Robin filed an Amended Inventory stating that the

Property “[p]asses to Albert” alone. 29 Robin omitted both herself and Cheryl from




23
      JX 3.
24
      Id. at 2.
25
      Tr. 47:9-10 (Matthews-Johnson).
26
      See Tr. 47:11-13 (Matthews-Johnson); JX 6.
27
      JX 6.
28
      JX 7.
29
      JX 8, at 2.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 6 of 24

the Amended Inventory. 30 On January 21, 2016, Albert sent a letter to Cheryl

demanding that she vacate the Property. 31 The Property currently is deeded to

Albert,32 but Robin and Cheryl reside at the Property. 33

      Cheryl, represented by counsel, filed her Verified Petition for an Order to

Show Cause Regarding the Administration of the Estate of Georgianna Dodd,

Decedent, and Petition to Remove Administratrix on January 26, 2016, naming

Albert and Robin as Respondents. In her Petition, Cheryl requests that this Court

reopen the Dodd estate, remove Robin as the administratrix of the Dodd estate, admit

into probate a copy of the Will, and appoint Cheryl as the personal representative of

the Dodd estate. Albert, represented by counsel, filed his Answer to the Petition on

March 24, 2016. Robin, representing herself, filed her Answer on July 14, 2016.

Although this matter involves issues beyond the validity and status of the Will, the

parties first seek to resolve whether the Will was validly executed and whether Dodd




30
      See id.
31
      JX 10.
32
      JX 9.
33
      Pet. ¶¶ 2-3.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 7 of 24

subsequently revoked the Will. This Court held a one-day trial regarding the validity

and status of the Will on April 20, 2018.

II.   ANALYSIS
      Petitioner requests that I admit into probate a copy of the Will. In order to

address that request, I perform a two-step analysis. The first step in the analysis

determines whether the Will meets the statutory requirements of 12 Del. C. § 202.

The second step in the analysis then determines whether Dodd revoked the Will.

Petitioner also requests attorney’s fees, which I address below.

      A.     The Will Was Validly Executed
      For a will to be valid, (1) the testator must have testamentary capacity, (2) the

will must be in writing and signed by the testator or another person acting under the

testator’s express direction and in the testator’s presence, and (3) the will must be

signed by two credible witnesses. 34        “Delaware law disfavors invalidating a

testamentary plan and this Court therefore presumes that a will is valid[ and] that a

testator possessed testamentary capacity at the time she executed a will . . . .” 35 For

that reason, the challenger of a will generally bears the burden of proof by a


34
      12 Del. C. §§ 201-203. These sections of the current Delaware Code are
      substantively identical to the operative sections in 1980.
35
      In re Kittila, 2015 WL 688868, at *11 (Del. Ch. Feb. 18, 2015).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 8 of 24

preponderance of the evidence.36 To meet this burden, the challenger’s evidence,

“when compared to the evidence opposed to it, has the more convincing force and

makes you believe that something is more likely true than not.”37

      The parties do not dispute Dodd’s testamentary capacity at the time of

execution or the authenticity of Dodd’s signature on the Will. This Court therefore

addresses only Albert’s argument that the Will was not properly signed by at least

two witnesses. 38

      To be valid, a will must be “attested and subscribed in [the] testator’s presence

by 2 or more credible witnesses.”39 “Any person generally competent to be a witness

may act as a witness to a will.” 40 A will “need not be signed in the presence of the

witnesses, but must be acknowledged by the testator to [the witnesses].” 41 There is




36
      Id.
37
      Id. (quoting Mitchell Lane Publ’rs, Inc. v. Rasemas, 2014 WL 4925150, at *3 (Del.
      Ch. Sept. 30, 2014)).
38
      See Resp. Matthews’ Mem. 2-6.
39
      12 Del. C. § 202(a)(2).
40
      12 Del. C. § 203(a).
41
      Sutton v. Sutton, 5 Del. (5 Harr.) 459, 460 (Super. 1854); accord In re Hallett’s
      Estate, 295 A.2d 755, 756 (Del. Ch. 1972).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 9 of 24

also no requirement that the witnesses attest and subscribe the will in the presence

of each other.42

      The second page of the Will (the “Signature Page”) and the attached affidavit

(the “Affidavit”) both contain the signatures of Dodd and three witnesses: Bettina

G. Heiman, Theresa K. Di Carolis, and Mary Ann Griffin.43 All three witnesses gave

testimony, either at trial or in deposition, regarding circumstances surrounding the

execution and witnessing of the Will.

             1.     Witness 1: Bettina G. Heiman
      Heiman testified during trial that she is the wife of a Delaware attorney and

that she sometimes helped him in his practice, including acting as a witness for the

execution of wills.44 In her testimony, Heiman verified her signatures on the




42
      See 12 Del. C. § 202(a)(1); In re Purported Will of Young, 1998 WL 409168, at *6
      (Del. Ch. June 24, 1998); Hallett’s Estate, 295 A.2d at 756.
43
      The Signature Page, below Dodd’s signature and above the witnesses’ signatures,
      contains text pertaining to the witnesses’ signatures: “SIGNED, SEALED,
      PUBLISHED, AND DECLARED, by the above, GEORGIANNA DODD as and
      for her LAST WILL AND TESTAMENT, in the presence of us who at her request
      in her presence and in the presence of each other have hereinto [sic] subscribed our
      names as witnesses.” JX 1, at 2. This text stating that the witnesses signed in each
      other’s presence is superfluous to the requirements of a valid will under the
      Delaware Code.
44
      Tr. 137:10-24, 138:18-20 (Heiman).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 10 of 24

Signature Page and the Affidavit. 45 She did not recall meeting Georgianna Dodd

thirty-eight years ago or witnessing this Will specifically, 46 but she testified credibly

that she would not have signed the Will without Dodd being present in the room at

the time. 47

               2.    Witness 2: Theresa K. Di Carolis
       Di Carolis testified during trial that she worked as a secretary for attorneys

Henry Heiman and Hank Bernstein 48 in 1980.49 As part of her employment, she

acted as a witness during clients’ will signings.50 She credibly verified her signatures

on the Signature Page and the Affidavit. 51 She also recalled that Bettina Heiman

was the wife of attorney Henry Heiman. 52 Di Carolis explained in her testimony that


45
       Tr. 139:19-140:1 (Heiman).
46
       Tr. 140:2-7 (Heiman).
47
       Tr. 140:21-141:11 (Heiman).
48
       Attorneys Heiman and Bernstein were the two sole partners in their law firm in
       1980. Tr. 138:1-17 (Heiman). There is conflicting testimony as to which attorney
       assisted Dodd with the Will. Compare Tr. 16:12-14 (Di Carolis) with JX 22, at 20.
       This conflicting testimony is collateral to the issue of the validity of the Will.
49
       Tr. 12:9-14 (Di Carolis).
50
       Tr. 12:18-21 (Di Carolis).
51
       Tr. 15:5-10 (Di Carolis).
52
       Tr. 15:11-14 (Di Carolis).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 11 of 24

it was the law firm’s procedure during will signings that the client sign his or her

will in front of the witnesses 53 and this procedure was followed during Dodd’s will

signing.54 Di Carolis was not asked, nor did she testify, whether she subscribed and

attested the Will in Dodd’s presence or whether it was the law firm’s procedure for

the witness to subscribe and attest a will in front of the testator.

             3.       Witness 3: Mary Ann Griffin
      Griffin is the stepdaughter of Dodd. 55 She testified in her deposition that she

worked as a secretary for attorneys Bernstein and Heiman in the 1980s.56 Griffin

recalled several details about the Dodd will signing. She recalled signing the

Signature Page as a witness and that Bernstein and Dodd were in the room when she

witnessed the Will. 57    She also specifically recalled that Bettina Heiman and

Di Carolis were not present when she witnessed the Will.58




53
      Tr. 17:8-14 (Di Carolis).
54
      See Tr. 17:15-18 (Di Carolis).
55
      JX 22, at 14.
56
      Id. at 11-12.
57
      Id. at 39-40.
58
      Id. at 40-43.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 12 of 24

             4.     Section 202 is satisfied
      Albert argues that Griffin’s recollection of the will signing is the most reliable

of the three witnesses because Dodd was her stepmother, Griffin has a personal

connection to the events that occurred in 1980, and Griffin remembers more specific

details about the Will signing.59 I agree with him on this point. Albert then attacks

the credibility of Heiman and Di Carolis because there are discrepancies in the three

witnesses’ descriptions of events that happened decades ago, such as which attorney

assisted Dodd with the Will. 60 These discrepancies, however, do not go to the crux

of the issue—whether the witnesses signed the Will in the presence of Dodd.

      Each witness credibly verified her signature.          Heiman and Griffin also

credibly testified that Dodd was present when they attested and subscribed the

Will. 61 No one asked Di Carolis whether Dodd was present when she attested and

subscribed the Will or whether the law firm’s policy required the testator’s

presence. 62 It is immaterial that the three witnesses did not subscribe and attest the

Will in each other’s presence, and Delaware requires only two witnesses for a valid


59
      Resp. Matthews’ Mem. 2-4.
60
      Id. at 4-6. E.g., compare Tr. 16:12-14 (Di Carolis) with JX 22, at 20.
61
      Tr. 140:21-141:11 (Heiman); JX 22, at 39-40.
62
      See Tr. 12:3-23:16 (Di Carolis).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 13 of 24

will. Thus, the requirement of 12 Del. C. § 202 that a will be attested and subscribed

in the testator’s presence by two or more credible witnesses is satisfied. Albert

asserts no other challenges to the validity of the Will. Therefore, I find that the Will

has met all execution formalities and is a valid will.

      B.     Dodd Revoked Her Will
      “It is presumed that someone who had a will intended to die testate.” 63 But

“[w]hen a will that was last in the testator’s possession is missing at the time of

probate, it is presumed that the testator discarded or intentionally destroyed it with

the intent that it be revoked.”64 These two legal presumptions conflict with each

other, and I must therefore weigh the evidence in this case carefully. 65

      To overcome the presumption of revocation, the proponent of the missing will

must show by a preponderance of the evidence “(i) that a valid will was executed by

the decedent, (ii) the terms of that will, (iii) that the will was lost or unintentionally




63
      In re Purported Will of Kuklinski, 1995 WL 106504, at *7 (Del. Ch. Feb. 7, 1995).
64
      In re Boyd, 2003 WL 21003272, at *8 (Del. Ch. Apr. 24, 2003); see Putney v.
      Putney, 487 A.2d 1125, 1127 (Del. 1984).
65
      Kuklinski, 1995 WL 106504, at *7.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 14 of 24

destroyed, and (iv) that the decedent’s testamentary intent was not altered before

[her] death.” 66

       I have already addressed the validity of the Will above. A copy of the

executed Will establishes the terms of the Will. 67 Thus, I need address only

(1) whether the Will was lost or unintentionally destroyed and (2) Dodd’s

testamentary intent.

              1.    There is insufficient evidence to show the Will was lost or
                    unintentionally destroyed
       Dodd executed the Will at her attorney’s office.68 After the Will signing,

Dodd left the attorney’s office and was not accompanied by anyone else.69 Cheryl

and Robin both were aware that Dodd had made the Will, and they had general

knowledge of the terms of the Will.70 Neither of them, however, testified that she

ever saw the original Will. 71 Nor did they testify that Dodd discussed the Will with



66
       D.R.E. 301(a); Boyd, 2003 WL 21003272, at *8.
67
       See JX 1.
68
       JX 22, at 39-40.
69
       Id. at 47.
70
       Tr. 33:10-34:12 (Matthews-Johnson); Tr. 101:21-102:10 (Matthews-Wright).
71
       See Tr. 32:22-23 (Matthews-Johnson); Tr. 116:17-117:12 (Matthews-Wright).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 15 of 24

either of them. 72 Similarly, Dodd never talked to Albert about her Will; Albert was

unaware that Dodd had made a will until 2005 and never saw the original copy of

the Will. 73

       After Dodd moved to Parkview in 2004 or 2005, Cheryl cleaned Dodd’s room

and did not discover the original Will.74 In 2005 when Robin and Cheryl filed their

cross-petition in the guardianship action, Robin obtained a copy of the Will from

Mr. Heiman’s office.75 After Dodd’s death, Cheryl and Robin searched for the

original copy of the Will, but neither of them found it.76

       This Court has noted that a testator’s habits and living conditions may

influence the analysis of whether a will was lost or unintentionally destroyed. In In

re Purported Will of Kuklinski, the Court specifically focused on Kuklinski’s living

conditions. 77 Kuklinski left food out in the open, and one bedroom in his home was




72
       See Tr. 34:20-36:7 (Matthews-Johnson); Tr. 100:15-129:11 (Matthews-Wright).
73
       Tr. 156:18-23, 164:24-165:2 (Matthews).
74
       Tr. 41:22-42:18 (Matthews-Johnson).
75
       Tr. 116:17-117:12 (Matthews-Wright).
76
       Tr. 41:8-42:22 (Matthews-Johnson).
77
       See 1995 WL 106504, at *2 (Del. Ch. Feb. 7, 1995).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 16 of 24

filled with boxes at least twenty-five years old.78          In searching for the will,

Kuklinski’s niece went so far as to look in the dishwasher.79 In short, the home was

filled with “the debris of a long life.”80 Kuklinski’s “habit of keeping all sorts of

papers at his home could easily have led to the loss or misplacement of the will with

no intent on his part to revoke it.” 81 This Court therefore held that Kuklinski’s will

had been lost or misplaced and admitted a copy of the will to probate.82

      In In re Wilson Estate, the testator executed a will three years before her

death.83 She also executed a codicil to the will. 84 During her final illness, the testator

discussed her will with her husband. 85 She kept both the will and the codicil in her

desk drawer, but after her death, her family found only the original codicil; they




78
      Id.
79
      Id. at *1.
80
      Id. at *2.
81
      Id. at *7.
82
      Id. at *8.
83
      1999 WL 504783, at *1 (Del. Ch. July 13, 1999).
84
      Id.
85
      Id. at *2.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 17 of 24

could not find the original will. 86 Each beneficiary of the will and each intestate heir

supported the petition to admit a copy of the will to probate; no party opposed the

petition. 87 The will named the same beneficiaries as those who would be intestate

heirs, and the only difference between the will’s terms and the statutes of intestacy

was that the will lessened the tax liability associated with the estate.88 This Court

held that the evidence rebutted the presumption that the missing will was destroyed

by the testator, and the Court admitted an unsigned copy of the will to probate. 89

      Here, the record does not indicate that Dodd’s living conditions had become

disorganized or that she hoarded an insurmountable amount of papers. The record

indicates quite the opposite, that Dodd kept her important papers together in one

place, a brown briefcase.90 Both Cheryl and Robin searched for the Will but did not

find it. 91 They never saw the original copy of the Will, and Dodd did not discuss the




86
      Id. at *1.
87
      Id.
88
      Id. at *2.
89
      Id.
90
      Tr. 32:6-15 (Matthews-Johnson).
91
      Tr. 41:8-42:22 (Matthews-Johnson).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 18 of 24

Will with them or any of the other trial witnesses. 92 I therefore find that Cheryl has

not met her burden to show by a preponderance of the evidence that the Will was

lost or unintentionally destroyed.

              2.      Cheryl has not shown that Dodd’s testamentary intent was
                      not altered before her death
      The evidence regarding Dodd’s testamentary intent after 1980 is scant. Dodd

did not discuss the Will with her son or granddaughters. Cheryl testified that she

had a close relationship with Dodd 93 and that Dodd did not change or revoke the

Will. 94 As evidence that Dodd’s testamentary intent was not altered, Cheryl points

to documents filed in the 2005 guardianship action.

      During the guardianship action, the Court appointed an Interim Guardian.95

As part of that process, a nurse interviewed Dodd. 96 During the interview, the nurse

asked Dodd about the Property and whether she wanted to sell the Property. 97 As


92
      See Tr. 32:22-23, 34:20-36:7 (Matthews-Johnson); Tr. 100:15-129:11 (Matthews-
      Wright); Tr. 151:9-10 (Matthews); JX 22, at 32-33.
93
      See Tr. 35:10-36:6, 67:9-20 (Matthews-Johnson).
94
      Tr. 40:17-41:2 (Matthews-Johnson).
95
      JX 15, at 1.
96
      See id. at 4.
97
      Id. at 5.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 19 of 24

part of the guardianship proceeding, both the Interim Guardian and the nurse

submitted reports to the Court.98

      The nurse’s report states that Dodd liked her “family” living at the Property

and that she did not want to sell the Property because she preferred her “family”

living there over having money from the sale of the Property. 99 In his report, the

Interim Guardian interprets “family” to mean Dodd’s grandchildren. 100 Cheryl

testified that “family” and “grandchildren,” as used in the context of Dodd’s wishes

for the use of the Property, mean Cheryl and Robin because although they are not

Dodd’s only grandchildren, they are the two grandchildren who were born and raised

at the Property and who resided there in 2005. 101 Cheryl’s interpretation supports

the terms of the Will. But these reports do not directly address Dodd’s testamentary

intent.102 Further, in 2005, Dodd’s dementia was apparent; it is questionable whether




98
      Id. at 1, 4.
99
      Id. at 5.
100
      Id. at 2.
101
      Tr. 66:13-67:15 (Matthews-Johnson).
102
      See JX 15.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 20 of 24

she would have had the requisite testamentary capacity at that time to declare her

testamentary intent.103

      Albert offers a different perspective. Albert testified regarding the evolution

of his relationship with Dodd. When Dodd executed the Will in 1980, Albert was

incarcerated.104   Cheryl testified that Dodd disinherited Albert because Dodd

disapproved of his substance abuse and related conduct. 105 But after Albert was

released from prison, he reformed his life.106 He subsequently lived with Dodd for

several years, 107 and they had a good relationship. 108 Dodd welcomed him home

when he needed a place to stay. 109 The Property was the family home, and if a

member of the family needed a place to stay, he or she was welcome. 110 Thus, Albert



103
      See Tr. 112:11-22 (Matthews-Wright) (testifying that Dodd would not have been
      able to execute a will in 2005).
104
      Tr. 161:17-23 (Matthews).
105
      Tr. 36:18-37:14 (Matthews-Johnson).
106
      Tr. 37:5-7 (Matthews-Johnson).
107
      Tr. 162:19-20, 163:10-24 (Matthews).
108
      Tr. 124:24-125:1 (Matthews-Wright); Tr. 163:1-4 (Matthews).
109
      Tr. 164:1-6 (Matthews).
110
      See, e.g., Tr. 92:4-15 (Matthews-Johnson) (describing the Property as the family
      home and stating that one of Albert’s children had also lived at the Property).
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 21 of 24

believes that Dodd intentionally destroyed the Will and that, after their relationship

improved, Dodd had no intent to disinherit him.

      Cheryl and Albert both present evidence regarding Dodd’s testamentary

intent. Both sets of evidence are equally convincing. I therefore find that Petitioner

has not shown by a preponderance of the evidence that Dodd’s testamentary intent

was not altered before her death.

      Because Petitioner has not sufficiently shown that the Will was lost or

unintentionally destroyed and that Dodd’s testamentary intent was not altered before

her death, this Court must presume that Dodd discarded or intentionally destroyed

the Will with the intent that it be revoked. Therefore, Dodd’s estate will pass

according to the statutes of intestacy to Cheryl, Robin, and Albert. 111

      C.     Petitioner’s Request for Attorney’s Fees
      Petitioner requests that this Court award her attorney’s fees because (1) had

Robin not omitted Cheryl from the Inventory filed with the Register of Wills, this

litigation would have been unnecessary and (2) Albert’s January 2016 demand that

Cheryl vacate the Property was made in bad faith. 112



111
      See 12 Del. C. § 503.
112
      Pet’r’s Mem. 10-12.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 22 of 24

      Under the “American Rule,” “each party is normally obliged to pay only his

or her own attorneys’ fees, whatever the outcome of the litigation.” 113 Under my

equitable powers, I may shift attorney’s fees and costs in certain limited

circumstances, including (1) if there is express statutory authority; (2) “where the

judge concludes a litigant brought a case in bad faith or through his bad faith conduct

increased the litigation’s cost; and (3) cases in which, although a [respondent] did

not misuse the ‘litigation process in any way, . . . the action giving rise to the suit

involved bad faith, fraud, “conduct that was totally unjustified, or the like” and

attorney’s fees are considered an appropriate part of damages.’” 114

      Petitioner’s argument that litigation would have been unnecessary had Robin

included Cheryl’s name on the Inventory or Amended Inventory fails. At the heart

of this trial, Petitioner requests that this Court admit a copy of the Will to probate.115

Petitioner does not have the executed original copy of the Will. Thus, this action

was always necessary to admit a copy of the Will to probate. Robin’s representation


113
      Johnston v. Arbitrium (Cayman Islands) Handels AG, 720 A.2d 542, 545 (Del.
      1998) (omission in original) (quoting Barrows v. Bowen, 1994 WL 514868, at *1
      (Del. Ch. Sept. 7, 1994)).
114
      Scion Breckenridge Managing Member, LLC v. ASB Allegiance Real Estate Fund,
      68 A.3d 665, 686-87 (Del. 2013).
115
      Pet. ¶¶ 31-33.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 23 of 24

that Dodd died without a will 116 is consistent with the fact that neither Robin nor

Cheryl found Dodd’s Will. Robin, therefore, did not make this representation in bad

faith.117

       At the time that Albert demanded Cheryl vacate the Property, he was the sole

legal owner of the Property. 118 He became the owner after Robin filed the Amended

Inventory stating the Property passes to Albert alone. 119 He took no action in bad

faith related to Property.

       Therefore, Petitioner’s request for attorney’s fees is denied.

III.   CONCLUSION
       For the foregoing reasons, I conclude that the Will was validly executed but

that Dodd revoked the Will before her death. I deny Petitioner’s request for

attorney’s fees.




116
       JX 2, at 1; see JX 8.
117
       This finding relates only to the testacy or intestacy of the Dodd estate. Petitioner’s
       argument that Robin made false statements on the Inventory is relevant to the
       administration of the Dodd estate and will be addressed in the context of resolving
       whether this Court should remove Robin as the administratrix of the Dodd estate.
118
       JX 9, at 1; JX 10.
119
       See JX 8, at 2.
In the Matter of the Estate of Georgianna Dodd
C.A. No. 11931-VCMR
August 20, 2018
Page 24 of 24

      The parties and counsel shall confer and advise the Court within twenty days

of this letter opinion as to any outstanding matters that require the Court’s attention.

      IT IS SO ORDERED.

                                               Sincerely,

                                               /s/ Tamika Montgomery-Reeves

                                               Vice Chancellor



TMR/jp